Letton, J.,
concurring in conclusion only.
I am unable to agree with a number of statements made in the opinion, and am not willing to go so far with respect to the right of parental control. I, therefore, concur only in the conclusion that the failure of the child, on her father’s direction, to take domestic science is not sufficient to justify her exclusion from the schools.
The legislature has made education compulsory. While it has failed to designate directly any subjects which a child must be required to study in order to entitle it to school privileges, it has plainly indicated the branches of education in which teachers in the various grades must be qualified. The subject of domestic science is not one of those required for any grade of certificate; and, while this circumstance is not controlling, I consider it entitled to some weight. While the board of education of a city is vested with wide discretion, and may, and no doubt wisely did, include the subjects of manual training and domestic science in the course - of study in the public schools, the state has by no act or letter indicated that such studies are necessary. They., are not fundamentals upon which a future structure of education must be reared. In my opinion the right of parental control should apply only to such studies as are plainly essential or which are not, at least, impliedly required to be taught in the grade of school in which the pupil may enroll. *76Personally, I am of the opinion that manual training and domestic science are among the most valuable studies in the curriculum, regardless of whether a boy is to become a mechanic, or a girl a housewife; and that they are of more value in preparing for the duties of life and in forming a part of a ivell-rounded education than some of the other studies usually required. But the legislature has not taken this view, and, as to such branches and others of like relation to the course, a reasonable latitude of choice is still allowed the parent.